DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 8 and the addition of new claim 21 in the amendments filed 9/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/750844, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 The Examiner notes that there appears no support in the specification as originally filed for said ‘844 application for the presently claimed “top-coat composition”.  In addition, some of the first polymers also do not find support.  Thus, effective filing date for the current application WOULD BE 4/15/2014 (provisional application 61/979575) in this regard.  
However, the disclosure of the prior-filed application, Application No. 16/686486, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner notes that there appears no support in the specification as originally filed for said ‘486 application for the presently claimed “primer” and “non-metal substrate” limitations amended to at least independent claims 1, 16, 19 and 21.  Thus, effective filing date for the current application is 12/21/2018.

Response to Amendment
Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 9/28/2021, with respect to the objection to claim 16 as set forth in paragraph 6 of the action mailed 6/9/2021, have been fully considered and are persuasive.  The objection to claim 16 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 9/28/2021, with respect to the rejection of claim 14 under 35 U.S.C. 112(b) as set forth in paragraphs 8-9 of the action mailed 6/9/2021, have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-6, 9-12 and 14 and claim 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundgard et al. (US 2015/0344718 A1).

Regarding claims 1-6 and 9-12 and claim 15, Lundgard teaches coating compositions (top-coat composition) applied to a metal substrate (article) pre-coated with pre-coating compositions comprising, inter alia, polypropylene (non-metal substrate, current claims 2-4, current claim 15) (para 0091), said coating compositions comprising water and an aqueous dispersion comprising (a) a base polymer comprising an olefin, (b) a polymeric performance improving agent, (c) a polymeric stabilizing agent and a polymeric coupling agent (abstract).  
The Examiner notes that, while the metal substrate of the prior art is specific to the disclosed invention, the “substrate” upon which the coating compositions are applied are applied to the polypropylene pre-coating of paragraph 0091, which provides a non-metal substrate coated on a metal substrate.  The Examiner also notes that Lundgard does not disclose a primer between the coating composition and the pre-coating of paragraph 0091.
Lundgard also teaches that the (a) base polymer is, inter alia, ethylene-vinyl acetate (first polymer, current claim 5) (para 0020), that the (c) stabilizing agent includes a surfactant (current claim 12) (para 0039), that the polymeric coupling agent is, inter alia, propylene maleic second polymer, maleated polyolefin, current claims 6, 9 and 11) (para 0054), and that the (b) polymeric performance improving agent is, inter alia, a maleic anhydride functionalized polyethylene and maleic anhydride functionalized propylene-ethylene copolymers (maleated polyolefin, maleated polyethylene, maleated polyethylene, current claims 6, 9 and 10-11) (para 0029-0031).

Regarding claim 14, Lundgard teaches that the solid content is 47.0 weight percent (greater than 30 %) with a mean particle size of 0.79 microns (790 nm) (para 0107).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundgard et al. (US 2015/0344718 A1).

Regarding claims 16-17, Lundgard teaches the coating compositions applied to a polypropylene pre-coat as in the rejection of at least claims 1-2, which is equally applicable to the current claims.  In addition, Lundgard teaches that the coating composition is cured (para 0093).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundgard et al. (US 2015/0344718 A1)

Regarding claim 21, Lundgard teaches the coating compositions applied to a polypropylene pre-coat as in the rejection of at least claims 1-2, which is equally applicable to the current claims.  Lundgard also teaches that the (a) base polymer is, inter alia, ethylene-(math)acrylate copolymer (acrylic polymer) (para 0020).
Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 13, Lundgard teaches the coating compositions applied to a polypropylene pre-coat as in the rejection of at least claim 1.  Lundgard does not mention that the substrate(s) are corona-treated.

However, Murata teaches that the adhesion between a substrate and a hard coat layer can be improved by surface-treatment of the substrate such as via corona treatment (column 4, lines 46-49).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to corona treat the surface of Lundgard’s substrate(s) towards improved adhesion between said substrate and the coating compositions as in the present invention.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 18, Lundgard/Murata teaches the coating compositions applied to a polypropylene pre-coat, and treating said substrate with a corona treatment, as in the rejection of at least claims 1 and 13, which is equally applicable to the current claim.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks filed 9/28/2021, with respect to the benefit of the prior-filed application 13/750844 as set forth in paragraph 5 of the action mailed 6/9/2021,  have been fully considered but they are not persuasive.
It is respectfully submitted that, while the Applicant has stated that the noted application does provide support for the noted claim limitations, the Applicant has not provided any arguments or rationale why the Examiner’s position is not legitimate.  Thus, the Examiner’s position is maintained and repeated above.

Applicant’s arguments, see the claim amendments and pages 7-8 of the remarks filed 9/28/2021, with respect to the rejections of claims 1-6, 9-12 and 15 and claim 15 over Lundgard et al. under 35 U.S.C. 102(a)(2); claims 16-17 over Lundgard et al. under 35 U.S.C. 102(a)(2); claim 13 over Lundgard et al. in view of Murata et al. under 35 U.S.C. 103; and claim 18 over Lundgard et al. in view of Murata et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 11-12 and 15-16 of the action mailed 6/9/2021, have been fully considered but they are not persuasive.

The Examiner respectfully reminds the applicant that during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.  In this regard, the Applicant’s attention is respectfully 
Indeed, Lundgard does teach that the disclosed coating composition, which comprehensively teaches the presently claim top-coat composition of said at least claim 1, 16 and 21, is applied to a polypropylene pre-coat.  It is the Examiner’s position that the polypropylene pre-coat teaches a substrate (i.e. polypropylene is non-metallic) upon which said coating composition is DIRECTLY applied, which also teaches that there is no primer in between said coating composition and said pre-coat, and that the coating composition/pre-coat combination anticipates the presently claimed non-metal substrate/top-coat composition combination regardless to what the pre-coat is applied on a side of the pre-coat opposite the side upon which the coating composition is applied.
Lastly, with respect to the Applicant’s position that newly added claims provides “superior and unexpected results”, the Applicant is respectfully reminded that “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35  U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/6/2022